Order filed September 3, 2015




                                     In The

                       Fourteenth Court of Appeals
                                 ____________

                             NO. 14-14-00408-CV
                                 ____________

                        GIOVANNY LAGUAN, Appellant

                                       V.

                            R.D. PARIKH, Appellee


                  On Appeal from the County Court at Law #4
                           Fort Bend County, Texas
                    Trial Court Cause No. 14-CCV-052722

                                  ORDER

      Appellant’s brief was due July 29, 2015. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before October 5, 2015,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                     PER CURIAM